972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Isiah JAMES, II, Appellant.
No. 92-6358.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (MISC-89-5-2)
Isiah James, II, Appellant Pro Se.
D.S.C.
Affirmed.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Isiah James, II, appeals from the district court's order affirming a magistrate judge's order which dispensed with Appellant's 42 U.S.C. § 1983 claims pursuant to a prefiling review order.  Our review of the record and the district court's opinion affirming the magistrate judge's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In Re:  James, MISC89-5-2 (D.S.C. Mar. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED